             Case 8:18-cv-03667-CBD Document 33 Filed 09/24/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                 )
ALPHONSUS ANTHONY                                )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )           Civil Action No. CBD-18-3667
                                                 )
CRESTVIEW WINE & SPIRITS,                        )
LLC, et al.                                      )
                                                 )
        Defendants.                              )
                                                 )

                                             ORDER

        Plaintiff Alphonsus Anthony, along with Defendants Crestview Wine Sprits, LLC,

Halishor, LLC d/b/a New Carrolton Liquors, Jaspal Singh, and Surjit Sing, (collectively

“Defendants”) have submitted a Renewed Consent Motion for Approval of Settlement

(“Renewed Consent Motion”) that resolves Plaintiff’s claims under the Fair Labor Standards Act

(“FLSA”). See Renewed Consent Mot., ECF No. 31.

        The parties agree that Defendants will pay Plaintiff a total sum of $30,000 calculated as

follows: $9,340.58 for wages, $9,340.58 in liquidated damages, and $11,318.84 in attorneys’

fees. Confidential Settlement Agreement and Release 2, (“Settlement Agreement”), ECF No.

29–1.

        The Court has reviewed the various memoranda, the Settlement Agreement, and the

applicable law. No hearing is deemed necessary. See Local Rule 105.6 (D. Md.). For the

reasons stated in the accompanying memorandum, on this 24th day of September 2019, the Court

hereby GRANTS the parties’ Renewed Consent Motion without modification as: (1) there exists

a bona fide dispute; (2) the settlement agreement is both fair and reasonable under the Saman
          Case 8:18-cv-03667-CBD Document 33 Filed 09/24/19 Page 2 of 2



test; and, (3) the agreed upon attorneys’ fees appear to be not only reasonable under Saman, but

also represent a reduction from what Plaintiff’s counsel incurred while litigating this case.



September 24, 2019                                                    /s/
                                                      Charles B. Day
                                                      United States Magistrate Judge




CBD/hjd
